Per Curiam,
The appellant and his codefendant, George Barrett, were jointly indicted on the charges of larceny and of receiving stolen goods. The testimony which associated them was confined to a very few minutes of time and was presented by a very few witnesses. The disputed facts were fairly and adequately presented to the jury by the trial judge, and there is no reversible ground for complaint either as to its submission to the jury or of the identification of this defendant as a receiver of the stolen pocketbook. The fact that his associate was found not guilty, is not material in the light of the stolen article being found in the defendant’s possession so recently after it had been taken from the prosecutrix, or found, as alleged.
The judgment is affirmed, the record remitted, and it is ordered that the defendant appear in the court below at such time as he may be there called, and that he be by that court committed until he has completed that part of the sentence which had not been performed at the time this appeal was made a supersedeas.